DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 9-13, filed January 12th, 2022, with respect to drawing and specification objections and 112(a) and 112(b) rejections have been fully considered and are persuasive.  The drawing and specification objections and 112(a) and 112(b) rejections have been withdrawn. 
Applicant's arguments, see Pages 13-17, filed January 12th, 2022, with respect to 103 rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art of record is Vallart et al. (US 20170088281; hereinafter Vallart; already of record from IDS) in view of Kuster (US 20180009542; already of record) further in view of Barnes et al. (WO 2008048245; hereinafter Barnes; already of record from IDS).  Vallart in view of Kuster further in view of Barnes teaches of a regulation method for regulating a power plant of a rotorcraft, the power plant having two engine units and a main gearbox, the two engine units being suitable for mechanically driving the main gearbox so as to drive an outlet main shaft of the main gearbox in rotation, the outlet main shaft being constrained to rotate with a main rotor of the rotorcraft, the main rotor rotating at a speed of rotation, the two engine units comprising a first engine unit including at least one main engine and a second engine unit including at least one secondary engine, the regulation method comprising at least: a determination step for determining a first setpoint for the speed of rotation of the main rotor; a first regulation step for regulating operation of the at least 
However, Vallart in view of Kuster further in view of Barnes does not teach of the second regulation step being implemented so long as a norm of an acceleration vector of the rotorcraft is less than 1 m.s-2.  Vallart does disclose of a threshold acceleration, however this is in regards to the propeller acceleration, which is not the same as the acceleration vector of the rotorcraft.  
In regards to claim 14, the claim recites analogous subject matter to claim 1 and is therefore allowable on the same premise.  
In regards to claims 2-13 and 15-20, the claims are dependent upon an allowable claim and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663